Exhibit 10.3
AMENDMENT NO. 2 TO
LOAN AGREEMENT
dated as of January 14, 2008,
between
US AIRWAYS GROUP, INC.,
as Borrower
and
CITICORP NORTH AMERICA, INC.,
as Administrative Agent and Collateral Agent

 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 2 TO LOAN AGREEMENT
AMENDMENT NO. 2 TO LOAN AGREEMENT, dated as of January 14, 2008, between US
AIRWAYS GROUP, INC., a Delaware corporation (the “Borrower”) and CITICORP NORTH
AMERICA, INC. (“Citicorp”), as administrative agent and collateral agent for the
Lenders (in such capacity, together with its successors and permitted assigns,
the “Administrative Agent”).
WHEREAS, the Borrower, the direct and indirect Subsidiaries of the Borrower
party thereto, the Lenders and the Administrative Agent entered into the Loan
Agreement, dated as of March 23, 2007 (the “Loan Agreement”);
WHEREAS, the Borrower wishes to amend and restate the Investment Guidelines set
forth in Exhibit M to the Loan Agreement in their entirety with the consent of
the Administrative Agent, as contemplated by and in accordance with
Section 6.10(c) of the Loan Agreement;
WHEREAS, at the request of the Borrower, the Administrative Agent consents to
the amendment and restatement of Exhibit M in its entirety; and
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1 Definitions. Except as otherwise defined in this Amendment No. 2,
terms defined in Section 1.1 of the Loan Agreement are used herein as defined
therein.
ARTICLE II
AMENDMENTS TO THE LOAN AGREEMENT
Section 2.1 Exhibits. Exhibit M to the Loan Agreement is hereby deleted in its
entirety and shall be replaced with “Exhibit M” attached hereto as Schedule 1.
ARTICLE III
REPRESENTATION AND WARRANTIES
Section 3.1 Representations and Warranties. The Borrower represents and warrants
to each of the parties to the Loan Agreement, that:
(a) the amendments to the Loan Agreement provided for hereunder are permitted to
be made under Section 6.10(e) of the Loan Agreement;
(b) the execution and delivery by the Borrower of this Amendment No. 2 have been
duly authorized by the Borrower and, when executed and delivered, this Amendment
No. 2 will constitute the valid, legally binding and (subject to general
equitable principles, insolvency, liquidation, reorganization and other laws of
general application relating to creditors’ rights or claims or the concepts of
materiality, reasonableness, good faith and fair dealing) enforceable obligation
of the Borrower and each reference to the Loan Agreement in the Loan Documents
shall be deemed to be a reference to the Loan Agreement as amended hereby;

 

 



--------------------------------------------------------------------------------



 



(c) no Default shall have occurred and be continuing; and
(d) the representations and warranties of the Borrower contained in the Loan
Agreement and each of the other Loan Documents shall be true and correct, except
where such representation or warranty is qualified by materiality or Material
Adverse Effect, in which case such representation and warranty shall be true and
correct as so qualified as of such date (unless stated to relate solely to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects as of such earlier date).
ARTICLE IV
EFFECTIVENESS
Section 4.1 Effectiveness. This Amendment No. 2 shall become effective as of the
date first above written.
ARTICLE V
MISCELLANEOUS
Section 5.1 Miscellaneous. The Loan Agreement shall remain unchanged (except as
provided in Article II hereof) and in full force and effect. This Amendment
No. 2 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same instrument, and any of the parties hereto may
execute this Amendment No. 2 by signing any such counterpart. This Amendment
No. 2 shall be governed by, and construed in accordance with, the law of the
State of New York.
[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered as of the day and year first above written.
US AIRWAYS GROUP, INC., as Borrower

                  By:   /s/ Thomas T. Weir         Name:   Thomas T. Weir       
Title:   Vice President and Treasurer     

CITICORP NORTH AMERICA INC., as Administrative Agent

                  By:   /s/ William Washburn         Name:   William Washburn   
    Title Director/Vice President     

 

3